DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/27/2022 complies with 37 CFR 1.97 because it contains a statement as specified in 37 CFR 1.97(e).  Accordingly the IDS has been considered.

Allowable Subject Matter
Claims 1-10, 12-16, and 18-21 are allowed. 
The following is a listing of the closest prior art. 
Schuttenberg (US 9,141,543) teaches writing back dirty cache lines from the same page and states that this is advantageous because the row is already open (avoiding the need to reopen the row to write another line to the same page later).  Schuttenberg does not expressly teach searching for another cache line in the same page or in the same set so the reference cannot teach “in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory, wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index” as substantially recited in the independent claims as a whole.    
Christidis (2017/0168957, filed Dec. 2015, different assignee) teaches searching for dirty lines in the same page in response to finding a dirty line to flush but fails to expressly teach searching for lines with the same index so the reference cannot teach the recited “A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory, wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index” as substantially recited in the independent claims as a whole.
Grohoski (US 5,077,826) teaches placing the entries of the lines from the same page of main storage in a predetermined sequence that permits the lines to be searched for by page.  Applicant’s remarks state that “in placing the entries within a cache in a predetermined sequence, the computer system taught in Grohoski neither needs nor requires an index since the structure of the entries has essentially been ‘predetermined.’ This is not the same as a method in which the entries within a cache must be identified using an index.”  Remarks at 8.  Upon further consideration, this argument is found convincing at least because applicant’s remarks take the position that the scope of claim 8 would not read on art teaching a search for lines in the same page which happen to also search for lines with the same set/indices based on their being stored together and limiting to an active search of the set/index bits (as well as for lines in the same page) before flushing.  As such Grohoski in combination with the cited art fails to teach the combination of “A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory, wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index” as substantially recited in the independent claims as a whole.  
Cochcroft (US 5,752,261) and Rishika (Discuss the effect of page size on the performance of operating system, 2015) render obvious the use of page frame bits as set/index bits in the cache, thereby rendering obvious finding cache lines in the same set/index in view of art teaching searching for cache lines in the same page.  This combination fails to render obvious the active searching for cache lines with the same set/index bits and also searching for cache lines in the same page as recited in claim 8 and these references therefore cannot be combined with the other cited art to teach the combination of “A method, comprising: in response to identifying a first cache line for eviction from a cache, the first cache line storing first data associated with a first memory page: identifying, at the cache, a first plurality of cache lines storing data corresponding to the first memory page; and rinsing the first plurality of cache lines from the cache by writing the data stored at each of the first plurality of cache lines to a memory, wherein identifying the first plurality of cache lines comprises: identifying an index of the cache associated with the first cache line; and searching the cache for the first plurality of cache lines associated with the index” as substantially recited in the independent claims as a whole.  
Cain (US 2017/0091117) teaches: “As illustration, if multiple threads access, for example, a direct mapped cache using the same virtual address index, a result can be each cache line load removing or flushing any existing cache line in the cache slot to which the virtual index maps.” Cain paragraph 0005.  While the language sounds similar to a teaching of searching of an index for other cache line in the same index before flushing, the reference is discussing a direct mapped cache so this teaching would be inapplicable (because the cache would not contain two lines with the same index at the same time).  
Biles (2010/0235579) teaches marking individual lines in a cache set for eviction and searching the set for the line to evict.  This is different the claimed invention which includes searching within a set of cache lines and evicting a plurality of lines in the set (together with the other claimed limitations).  
Yarom (Mapping the Intel Last-Level Cache 2015) teaches “To mount the attack of Liu et al. [2015], we need to find eviction sets for cache sets. That is, we need to find enough memory lines that map to the same cache set to be able to evict all of the victim’s data from the cache set. To find an eviction sets for every cache set, Liu et al. [2015] allocate a buffer and partitions the memory lines of the buffer to the cache sets. To implement this partitioning we need to find both the cache-set index bits of each cache line in the buffer and the cache slice used for storing the cache line. To find the cache-set index bits we rely on using superpages for allocating the buffer.”  Yarom page 10. This does appear to search for cache lines with the same index/set bits for eviction.  However, there is no clear way to combine this method with the art teaching searching of finding other lines in the same page for eviction.  Yarom is to a method of executing side channel attacks (sealing data and storing to a buffer) and the previously cited art are to methods of more quickly and efficiently evicting data.  
Natarajan (US 2014/0351524) teaches: “In at least one embodiment, the shared cache is a set associative, multiple way cache, and the selection of any blocks to evict includes selecting the block to evict from the group of blocks that share the same set.”  Natarajan paragraph 0021.  This does not teach searching for lines with the same set as a line that is to be flushed and this reference therefore cannot be combined with the other cited art to render the claimed subject matter obvious.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139